UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1848



MONICA GANT,

                                               Plaintiff - Appellee,

          versus


CHANDER KANT; ASHIMA K. KANT,

                                            Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-03-
2803-RWT)


Submitted:   March 14, 2007                 Decided:   April 25, 2007


Before WILLIAMS, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chander Kant, Ashima K. Kant, Appellants Pro Se. Christopher C. S.
Manning, MANNING & SOSSAMON, P.L.L.C., Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              This    appeal     arises    from     a   conflict   concerning    a

residential contract.          Monica Gant alleged Chander and Ashima Kant

(“the    Kants”)      breached    the     contract.      Gant   sought    specific

performance as well as damages resulting from the alleged breach.

The case, originally filed in state court, was removed to federal

district court, and the Kants counterclaimed.                Pursuant to Fed. R.

Civ. P. 56, the Kants moved for summary judgment on Gant’s claims

and for partial summary judgment on their counterclaims. Following

a hearing, the district court denied the Kants’ Rule 56 motions.

              The district court thereafter issued a settlement order,

stating it was advised by the parties that the action had “been

settled, including all counter-claims, cross-claims, third-party

claims   and    attorney’s       fees,    if   any.”     The    settlement   order

dismissed the action but provided “[t]he entry of this Order is

WITHOUT PREJUDICE to the right of a party to move for good cause

within   30    days    to   reopen      this   action   if   settlement    is   not

consummated.       If no party moves to reopen, the dismissal shall be

WITH PREJUDICE.”

              The Kants filed a motion to reopen on the twenty-ninth

day following the settlement order.               One day later, and before the

district court had an opportunity to rule on the motion to reopen,

the Kants filed a notice of appeal.




                                         - 2 -
          Citing Griggs v. Provident Consumer Discount Co., 459

U.S. 56, 58 (1982) (per curiam), the district court found the

Kants’ notice of appeal served to divest the court of jurisdiction

to rule on the Kants’ motion to reopen.    The Kants then filed a

motion for certification pursuant to 28 U.S.C. § 1292(b) (2000),

which the district court denied.

          This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).     We

dismiss the action without prejudice because the Kants moved to

reopen within the thirty-day period allotted for reopening in the

district court’s settlement order. Any consideration of the appeal

by this court prior to the district court’s ruling on the motion to

reopen would be premature. If the district court grants the motion

to reopen, the case will proceed in the district court in the

ordinary course.   On the other hand, if the district court denies

the motion to reopen, any party aggrieved by that order may note an

appeal at that time.   We deny as unnecessary the Kants’ motion to

remand filed in this court.




                               - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 4 -